PER CURIAM.
This is an appeal from the summary denial of a motion for post-conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. This is the second 3.850 motion filed by appellant that was denied by the trial court as successive and improper. In appellant’s previous 3.850 appeal, we issued a written opinion agreeing with the trial court that appellant’s motion was successive and improper. See Grantham v. State, 695 So.2d 892 (Fla. 5th DCA 1997). Appellant has continually raised ineffective assistance of counsel and involuntary plea claims, which all could have been raised in the first 3.850 motion. We therefore affirm the order denying relief, and prohibit Anthony S. Grantham from filing any further pro se appeals or petitions in this court regarding the judgment and sentence imposed in Osceola County, Case No. CR93-2009. See Davis v. State, 705 So.2d 133 (Fla. 5th DCA 1998); Freeman v. State, 683 So.2d 1156 (Fla. 5th DCA 1996); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995).
AFFIRMED; FUTURE PRO SE FILINGS PROHIBITED.
DAUKSCH, W. SHARP and GOSHORN, JJ., concur.